           Case 20-31973 Document 51 Filed in TXSB on 03/31/20 Page 1 of 1




                             2 North LaSalle Street - Suite 1800 – Chicago, IL 60602
                       Phone: (312)884-0338 – Fax: (312)263-1329 – Mobile: (312)286-8651




March 31, 2020

Judge Marvin Isgur
United States District & Bankruptcy Court
Southern District of Texas
515 Rusk
Houston, TX 77002




Dear Judge Isgur:

         Hope all is well. I am writing a witness impact statement to make you aware that Carbo Ceramics Inc.
Case # 20-31973 is being done unjustifiably to the detriment of their common shareholders & to the benefit of
Wilks Brothers LLC. Carbo Cermaics I believe intentionally refused to put the company up for sale so the
Wilks Brothers LLC could acquire the company on the cheap & with no bidding competition. If you would
please take into consideration or inquire with Carbo Ceramics why they never tried selling company on the
open market I would be appreciative. I’m just a small time investor that feels like I got taken advantage of so
insiders & the biggest shareholder Wilks Brothers LLC could benefit. You’re my last hope to prevent
bankruptcy from getting approved & make sure justice prevails. The reason Carbo Ceramics is doing this
voluntarily is so they can keep their jobs & down the road take the company public again & Wilks Brothers
LLC will unjustifiably profit because their currently getting the company by design on the cheap with no
competition regarding offers from interested companies or buyers. I’m hopeful you will consider my evidence I
provided & come to a conclusion with a just outcome by not approving bankruptcy & forcing Carbo Ceramics
to solicit offers for the company. Please let me know if you need any additional information & thanks for your
consideration. I can best be reached above or at www.am-capital.com Thanks again for reviewing
information.




                                            Sincerely,



                                            Aaron Miller
